Exhibit 10.1

 

LOGO [g165872im1.jpg]

 

CANADA    CANADA PROVINCE OF NEW BRUNSWICK    PROVINCE DU NOUVEAU-BRUNSWICK
BUSINESS CORPORATIONS ACT    LOI SUR LES CORPORATIONS    COMMERCIALES
CERTIFICATE OF AMENDMENT    CERTIFICAT DE MODIFICATION

NOVANTA INC.

 

 

Name of Corporation / Raison sociale de la corporation

508971

 

 

Corporation Number / Numéro de la corporation

I HEREBY CERTIFY that the Articles of the above-mentioned corporation were
amended under the relevant section(s) of the Act, as applicable:

JE CERTIFIE que les statuts de la corporation mentionnée ci-dessus ont été
modifiés en vertu des articles pertinents de la Loi, selon le cas :

 

(a) Section 11 of the Business Corporations Act in accordance with the attached
notice; Article 11 de la Loi sur les corporations commerciales conformément à
l’avis ci-joint;

 

(b) Section 26 of the Business Corporations Act as set out in the attached
Articles of Amendment designating a series of shares; Article 26 de la Loi sur
les corporations commerciales de la façon indiquée dans les statuts de
modification ci-joints décrivant les actions d’une série;

 

(c) Section 117 of the Business Corporations Act as set out in the attached
Articles of Amendment;

  Article 117 de la Loi sur les corporations commerciales de la façon indiquée
dans les statuts de modification ci-joints;

 

(d) Section 132 of the Business Corporations Act as set out in the attached
Articles of Reorganization.

  Article 132 de la Loi sur les corporations commerciales de la façon indiquée
dans les statuts de réorganisation ci-joints.

 

LOGO [g165872001.jpg]     May 11, 2016 - le 11 mai 2016 Deputy Director -
Directeur adjoint     Date of Amendment - Date de modification



--------------------------------------------------------------------------------

NEW BRUNSWICK   NOUVEAU-BRUNSWICK BUSINESS CORPORATIONS ACT   LOI SUR LES
CORPORATIONS COMMERCIALES FORM 3   FORMULE 3 ARTICLES OF AMENDMENT   STATUTS DE
MODIFICATION (SECTION 26, 116)   (ARTICLE 26, 116)

 

 

 

1 -   Name of Corporation - Raison sociale de la corporation   2 - Corporation
No. - Numéro de la corporation   GSI Group Inc.         508971

 

 

 

3  -

  The articles of the above - mentioned corporation are amended as follows:  

Les statuts de la corporation mentionnée ici sont modifiés comme suit :

  The new name of the coporation is: - La nouvelle raison sociale de la
corporation est :     NOVANTA INC.  

 

 

 

Date

  

 

Signature

  

 

Description of Office - Description du bureau

   

 2016-05-11

 

 

  

 Robert Buckley

 

 

  

Chief Financial Officer

 

 

 

FOR DEPARTMENT USE ONLY

RÉSERVÉ À L’USAGE DU MINISTRÈRE

Corporation No. - No. de Corporation    508971

 

TN#    2356639

 

SN0250/45-5031 (6/01)

SN0307

  

 

Filed - Déposé

   2016-05-11              